     Case 2:17-cv-01106-JAM-AC Document 31 Filed 06/10/20 Page 1 of 2


 1   Michael R. Mordaunt, Esq., Bar No. 66911
     Lori A. Reihl, Esq., Bar No. 246395
 2   RIGGIO MORDAUNT & KELLY
     A Professional Law Corporation
 3   3439 Brookside Road, Suite 208A
     Stockton, CA 95219
 4   Telephone: (209) 473-8732
     Telephone: (209) 473-8732
 5
     Attorneys for Defendant
 6   TARGET CORPORATION
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
      VANESSA VAZQUEZ and SAMUEL                     Case No. 2:17-cv-01106-JAM-AC
11    VAZQUEZ
                                                     STIPULATION AND ORDER OF
12                   Plaintiff(s),                   DISMISSAL

13    vs.

14    TARGET CORPORATION,
      MATTHEW WATSON and DOES 1
15    through 10, inclusive,

16                   Defendant(s).

17          IT IS HEREBY STIPULATED by and between the parties to this action, through their
18   designated counsel of record, that the above-captioned action be and hereby is dismissed, with
19   prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1), with each party to bear their own
20   attorneys’ fees and costs.
21   Dated: June 5 , 2020                             DREYER BABICH BUCCOLA WOOD
                                                      CAMPORA, LLP
22

23
                                                      By:    /s/ Larry Phan, Esq.
24                                                          Larry Phan, Esq.
                                                            Attorneys for Plaintiffs
25                                                          VANESSA VAZQUEZ and SAMUEL
                                                            VAZQUEZ
26

27

28

                                                 1
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
     Case 2:17-cv-01106-JAM-AC Document 31 Filed 06/10/20 Page 2 of 2

     Dated: June 5, 2020                              RIGGIO MORDAUNT & KELLY
 1

 2
                                                      By:   /s/Lori A. Reihl, Esq.
 3                                                          Michael R. Mordaunt, Esq.
                                                            Lori A. Reihl, Esq.
 4                                                          Attorneys for Defendant
                                                            TARGET CORPORATION
 5

 6

 7
                                                    ORDER
 8
            IT IS SO ORDERED that the above-captioned action is hereby dismissed, with prejudice,
 9
     pursuant to Federal Rule of Civil Procedure 41(a)(1), with each party to bear their own attorneys’
10
     fees and costs.
11

12
     Dated: 6/9/2020                                 /s/ John A. Mendez________
13                                                   U. S. DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
